Title: From Thomas Jefferson to James Monroe, 24 April 1794
From: Jefferson, Thomas
To: Monroe, James



Th: Jefferson to Colo. Monroe
Monticello Apr. 24. 94.

  I wrote to Mr. Madison on the 3d. inst. Since that I have received his of Mar. 24. 26. 31. and Apr. 14. and yours of Mar. 26. 31. and Apr. 2. which had been accumulating in the post office of Richmond. The spirit of war has grown much stronger, in this part of the country, as I can judge of myself, and in other parts along the mountains from N.E. to S.W. as I have had opportunities of learning by enquiry. Some few very quiet people, not suffering themselves to be inflamed as others are by the kicks and cuffs Gr. Britain has been giving us, express a wish to remain in peace. But the mass of thinking men seem to be of opinion that we have borne so much as to invite eternal insults in future should not a very spirited conduct be now assumed. For myself, I wish for peace, if it can be preserved, salvâ fide et honore. I learn by your letters and Mr. Madison’s that a special mission to England is meditated, and H. the missionary. A more degrading measure could not have been proposed: and why is Pinckney to be recalled? For it is impossible he should remain there after such a testimony that he is not confided in. I suppose they think him not thorough paced enough: I suspect too the mission, besides the object of placing the aristocracy of this country under the patronage of that government, has in view that of withdrawing H. from the disgrace and the public execrations which sooner or later must fall on the man who partly by creating fictitious debt, partly by volunteering in the payment of the debts of others, who could have paid them so much more conveniently themselves, has alienated for ever all our ordinary and easy resources, and will oblige us hereafter to extraordinary ones for every little contingency out of the common line: and who has lately brought the P. forward with manifestations that the business of the treasury had got beyond the limits of his comprehension.—Let us turn to more pleasing themes. Young Mr. Lewis (Robert) has surveyed your land over the road. There are but 442. acres; occasioned by Carter’s lower line making an elbow where it was thought to be straight, instead of running from A. to C. thus  it turns off from B. towards D. deflecting 30°. So much the better however as he says, the land appearing to him to be thinner and more indifferent than he expected, and to have been bought too high. However, if the cream, tho’ thin, be not suffered to be taken off with corn, and you cultivate it from the beginning in wheat, potatoes and clover, it will become thick, and perhaps preferable to what is by some thought better of. I rode to your plantation to day. Your wheat is better than your  neighbors’. The two feilds on each side the road, are really good; that nearer the mountain as good as the seasons have admitted. We have had two glorious rains. The first about a fortnight ago, the effect of which was lessened by very cold weather. The last 4. days ago, followed by cloudy and some warm weather. The destruction of fruit in this part of the country, as far as I have yet learnt, is complete. Mine as usual has escaped without the loss of a single blossom. I am happy to tell you that yours also (at the new place) has escaped well. I examined many peach and cherry trees there to day, and they have as much fruit on them as they ought to have. This should encourage your timely attention to extend orchards up into the mountain. Your man never called again for grafts. However I have had a good nursery prepared for myself, and will spare you some of every thing. Your overseer has got all his corn ground flushed and corn planted: his fences also nearly repaired, and is clearing up a swamp. He appears to be doing essentially well, tho’ not over-nice as to matters of mere appearance.—Mr. Jones dined with me 4. or 5. days ago. I never saw him so low. The Staunton water had handled him very severely. He found himself something better however, and I hope he has continued to mend, for indeed his appearance was disquieting.—My best affections to Mrs. Monroe and Mr. Madison. Accept them yourself also.
